Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 14 and 16 are rejoined as detailed as follows.
Claims 1, 8-13, 15, 17-20, 22-34, 38-47 and 49-51 are allowable. Claims 14 and 16, previously withdrawn from consideration as a result of a restriction requirement, each includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Species A-I, Sub-Species J-N and Sub-Species O-R, as set forth in the Office action mailed on 9-17-19, is hereby withdrawn and claims 14 and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Further, in line 17 of claim 1 change “position _ in” to - -position in- -.

REASONS FOR ALLOWANCE

3.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…wherein the hindquarters portions of the first and second lateral cladding form a service unit enclosure, and wherein the central portions of the first and second lateral claddings forms an arm enclosure that is laterally closed on one lateral side of the housing by the first lateral cladding and is open on an opposite lateral side of the housing by an opening in the second lateral cladding; a cover operatively joined to a rear side of the first and second lateral claddings to at least partially enclose the service unit enclosure; an arm for supporting a milking cluster, and the arm is adjustable between a parked position in which the arm and milking cluster are arranged in the arm enclosure and an operating position in which the milking cluster and a portion of the arm are arranged between front and hind legs of a milk-producing animal; and a service unit having a stationary position inside the service unit enclosure during a plurality of milking operations and a service position that is removed from the service enclosure and disconnected from all milking equipment in the milking stall, wherein the service unit includes milk channel parts, including a seal, a measuring device, and a milk sensor, wherein the service unit is releasably couplable to a plurality of quick connectors arranged in the hindquarters portion of the first and second lateral claddings…” in claim 1, the claim limitations of “…wherein the hindquarters portions of the first and second lateral cladding form a service unit enclosure, and wherein the central portions of the first and second lateral claddings forms an arm enclosure that is laterally closed on one lateral side of the housing by the first lateral cladding and is open on an opposite lateral side of the housing by an opening in the second lateral cladding; a cover operatively joined to a rear side of the first and second lateral claddings and disposed to at least partially enclose the service unit enclosure; an arm for supporting a milking cluster and the arm is adjustable between a parked position in which the arm and milking cluster are arranged in the arm enclosure and an operating position in which the milking cluster and a portion of the arm are arranged outside of the arm enclosure; and a service unit having a stationary position inside the service unit enclosure during a plurality of milking operations and a service position that is removed from the service enclosure and disconnected from all milking equipment in the milking stall, and the service unit comprises: milk channel parts including; a seal, a measuring device, a milk sensor, wherein the service unit is releasably couplable to a plurality of quick connectors arranged in the hindquarters portion of the first and second lateral claddings to releasably join the service unit to the divider and a central control line...” in claim 39 and the claim limitations of “…wherein the hindquarters portions of the first and second lateral cladding form a service unit enclosure, and wherein the central portions of the first and second lateral claddings forms an arm enclosure that is laterally closed on one lateral side of the housing by the first lateral cladding and is open on an opposite lateral side of the housing by an opening in the second lateral cladding; an arm for supporting a milking cluster, and the arm is adjustable between a parked position in which the arm and milking cluster are arranged in the arm enclosure, and an operating position in which the milking cluster and a portion of the arm are arranged between front and hind legs of the milk-producing animal; and a service unit having a stationary position inside the service unit enclosure during a plurality of milking operations and a service position that is removed from the service enclosure and disconnected from all milking equipment in the milking stall...” in claim 47 are all not found in combination in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643